Holmes, J.,
dissenting. I dissent from the majority herein because the record clearly establishes that the appellee had not exercised a reasonable degree of diligence in seeking other appropriate employment. Here it was shown that a number of other municipalities had conducted examinations for firefighter positions, but that the appellee had not chosen to compete for these positions.
The fact that he was, during such period, involved in litigation attempting to be reinstated provides no reasonable excuse for not competing for such other positions. Further, it appears that in 1976, the appellee had made his decision to change his vocational approaches by becoming a full-time law student at Ohio State University which seems to be inconsistent with his continued availability for employment as a firefighter, or other full-time employment. However, appellee conceivably could have worked additional part-time in order to mitigate any claimed lost wages.
*356It is my conclusion that the city of Columbus had met its burden in showing an absence of due diligence on the part of this appellee to mitigate the claim for lost wages.